Citation Nr: 1015969	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits in excess of $920.00 based on 
benefits due the Veteran at time of death but unpaid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran had active duty from March 1941 to September 
1945.  The Veteran died in July 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that in her amended claim for accrued 
benefits received in November 2005, and in her June 2007 
Notice of Disagreement to the decision on appeal, the 
appellant requested VA reimbursement for the Veteran's final 
medical bills and care.  There is no indication in the claims 
file that VA has considered that issue.  

As the issue of reimbursement of medical bills has been 
raised by the record but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ), the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was granted an increased disability rating 
from 50 percent to 70 percent for his service-connected 
generalized anxiety disorder, effective February 5, 2005, by 
a rating decision dated July 26, 2005.


2. The Veteran died on July [redacted], 2005.

3. The Veteran was not entitled to disability compensation 
benefits in an amount in excess of $920.00 for the month of 
July 2005.


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits in 
excess of $920.00 for increased disability benefits due the 
Veteran for July 2005 is without legal merit.  38 U.S.C.A. 
§ 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.500, 3.1003 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants under provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, with regard to the issue of entitlement to accrued 
benefits for the Veteran for the month of July 2005, the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 
2004).  That is, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence, as is the case here.  Dela Cruz, 15 Vet. 
App. at 149 (2001).  Therefore, the Board finds that no 
further action is necessary under the statutory and 
regulatory duties to notify and assist.

Applicable Laws and Regulations

The effective date of discontinuance of compensation, 
dependency and indemnity compensation, or pension by reason 
of the death of the payee is the last day of the month before 
death occurred.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. 
§ 3.500(g) (2009).  Where the payee of a check for benefits 
has died prior to negotiating the check, the check shall be 
returned and canceled.  38 C.F.R. § 3.1003.  The amount 
represented by the returned check, less any payment for the 
month in which the payee died, shall be payable to the living 
person or persons in the order of precedence set forth in 38 
C.F.R. § 3.1000(a)(1).  38 C.F.R. § 3.1003(a).

Factual Background and Analysis

The appellant contends that she is entitled to accrued 
benefits in excess of the $920.00 she received subsequent to 
the Veteran's death.  In this regard, in the January 2010 
brief, the appellant's representative has requested that a 
written audit be conducted regarding the amount of benefits 
paid to the Veteran and to his widow since the Veteran's 
death.  

In a July 2005 rating decision, the RO awarded the Veteran 
increased compensation for his service-connected generalized 
anxiety disorder, effective February 5, 2005.  The Veteran's 
disability rating for this service-connected disability was 
increased from 50 percent to 70 percent.  The Veteran was 
notified of this increase in correspondence dated on July 26, 
2005.  Unfortunately, the Veteran died on July [redacted], 2005, and 
his death was reported to VA that day.  



The claims file contains information that on August 8, 2005, 
the appellant returned to VA two non-negotiated checks issued 
by VA to the Veteran and dated August 1, 2005.  One check was 
for the difference between what was due the Veteran for his 
70 percent service-connected disability, and what he had 
actually received for the 50 percent rate, for the period 
from March 1, 2005 to August 1, 2005, and totaled $1,150.00.  
The second check was for VA compensation for the month of 
July 2005 and totaled $917.00.  

The Board finds that in this case the criteria for payment in 
excess of $920.00 for service connected disability benefits 
for July 2005 were not met.  The Veteran died on July [redacted], 
2005.  In the June 2007 decision, the RO explained that it 
was approving the appellant's claim for accrued benefits, in 
part, with a one-time payment of $920.00 because VA had 
received the returned non-negotiated VA checks issued to the 
Veteran after his death and that was the amount he was 
entitled to before he died.  In her Notice of Disagreement, 
the appellant contended that she was entitled to the entire 
amount of the Veteran's last two VA checks for benefits dated 
August 1, 2005, because her husband had just been awarded a 
disability increase, she had returned the non-negotiated 
checks to VA, and her feeling that the monies from these 
checks should be filed with the Veteran's estate.  In the 
October 2007 Statement of the Case, the RO explained that the 
law says that a beneficiary is not entitled to benefits for 
any part of the month in which the Veteran died.  In her VA 
Form 9, Substantive Appeal, the appellant noted that the 
Veteran lived to almost the end of the month.  She requested 
some compassion because of the extra financial burdens she 
encountered.  The Board notes, however, that because the 
Veteran died on July [redacted], 2005, he was not entitled to 
benefits after June 30, 2005.  

As noted above, 38 C.F.R. § 3.500(g) provides that the 
discontinuance of an award upon the death of a payee will be 
the last day of the month before the death.  As the Veteran 
died in July 2005, his VA disability benefits were 
discontinued, effective June 2005.  For clarification 
purposes, the Board notes that VA payments are made at the 
beginning of each month for the prior month.  See 38 C.F.R. 
§ 3.31.  In other words, the benefits due the Veteran for the 
month of June 2005 were paid on or about July 1, 2005.  The 
August 1, 2005 VA check for $917.00 in question was for the 
month of July 2005.  The August 1, 2005 lump sum retroactive 
benefit check for $1,150.00 also contained benefits through 
July 2005.  Because the Veteran died in July 2005, he was not 
entitled to disability benefits during that month.

The Board notes that before the increase in disability was 
approved in July 2005, the Veteran received monthly 
compensation for a veteran with a spouse in the amount of 
$917.00 per month.  When the 70 percent disability rating for 
his generalized anxiety disorder was made effective February 
5, 2005, the Veteran was then entitled to monthly 
compensation of $1,147.00, or a monthly increase of $230.00.  

Between March 1, 2005 and July 1, 2005, VA issued checks to 
the Veteran for this four-month period which totaled 
$3,668.00.  However, those checks were based on the former 
disability rate of 50 percent.  When recalculated at the 70 
percent disability rate, the Veteran should have received a 
total of $4,588 for the four-month period from March 1, 2005 
to July 1, 2005 (as the Veteran was not entitled to payment 
for the month of his death).  However, when VA first 
recalculated the Veteran's monthly compensation, based on his 
new award granted in July 2005, it arrived at a lump sum 
retroactive benefits figure of $1,150.00, or the amount of 
the larger non-negotiated check dated August 1, 2005 and 
subsequently returned by the appellant.  The $1,150.00 figure 
was based on five (and not four) monthly payments increased 
by $230 each month.  

The Board notes that the difference between $4,588 for the 
four-month period from March 1, 2005 and July 1, 2005, and 
the $3,668 earlier paid for the same time period, equals 
$920.00, or the amount due the Veteran and unpaid at the time 
of his death.  This is also the amount of accrued benefits 
which VA awarded the appellant as the result of the June 2007 
decision now on appeal.

The Board acknowledges the appellant's contentions that her 
husband had just been awarded a disability increase and that 
she had returned the non-negotiated checks to VA that were 
received immediately after her husband's death as well as her 
feeling that the monies from these checks should be filed 
with the Veteran's estate.  However, the law is clear that 
the Veteran's spouse is not entitled to benefits for the last 
month of the Veteran's life.  Although the Board is 
sympathetic to the appellant's situation, and by no means 
wishes to minimize the care she provided for the Veteran, the 
Board is bound by the laws codified in Title 38 of the United 
States Code and the Code of Federal Regulations, which govern 
benefits administered by the Secretary of VA.  Thus, the 
Board must apply the law as it exists and cannot extend 
benefits outside of these parameters.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").

In view of the clearly delineated facts in this case 
regarding the amounts that are due and payable under the 
unambiguous laws and regulations governing the remittance of 
accrued benefits, the Board finds that there is no 
discrepancy warranting an audit.  

Moreover, since the law is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Based on the undisputed facts 
of this case, the appellant is not entitled to payment in 
excess of $920.00 for service-connected disability benefits 
for July 2005.  38 U.S.C.A. § 5112; 38 C.F.R. §§ 3.500, 
3.1003.




								[Continued on Next 
Page]

ORDER

Accrued benefits in excess of $ 920.00 for July 2005, the 
month of the Veteran's death, are denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


